DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/772,268, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The limitation at the end of claim 1 requires that the (% by mass of oil relative to the mass of the powder)/(maximum % by mass of oil relative to the mass of powder) to be less than or equal to 1 is not disclosed in the prior filled applications. Formulae that include values such as the maximum oil absorption of the lipophilic porous powder, the oil content of the composition and lipophilic porous powder content are disclosed in the parent application but not this limitation at the end of claim 1 and all pending claims depend from claim 1.
Therefore, the effective filing date of claims 1 – 6 is the filing date of the instant application, January 20, 2021.

This application repeats a substantial portion of prior Application No. 15/772,268, filed April 30, 2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: that the (% by mass of oil relative to the mass of the powder)/(maximum % by mass of oil relative to the mass of powder) being less than or equal to 1 does not have antecedent basis in the specification.

Comments and Notes

While only a single powder is referenced in the claims, it is respectfully suggested that “the powder” be amended to “the lipophilic porous powder” as this is the phrase used everywhere else in the claims.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 - 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The quantity that is the ‘maximum % by mass of oil’ recited in the denominator of the quantity that must be ≤ 1 is not clear. As the term “oil” is not qualified by other phrases, the broadest reasonable interpretation of the amount of oil being measured used in the calculation at the end of claim is the total amount of oil in the composition. No amounts of any of the ingredients are required by the claims, so the maximum % by mass of oil in the composition could be very close to 100% but neither the claims nor the specification make clear what values should be used to carry out the required calculation. While the quantities in the formula at the end of claim 1 might make more sense if the amount of oil and maximum amount of were the amount of oil that was present in the pores of the lipophilic porous powder and the maximum amount of oil that could be loaded into such particles, but with such definitions of the terms, every single composition would meet the limitation of the value being ≤ 1 as by definition, the amount of oil present inside the porous particles cannot exceed the maximal possible amount of oil that the porous particles can hold.
The dependent claims fall therewith.
Please clarify.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The values used to determine the quantity claimed in claim 3 is not clear as the powder “holds at least 100% by mass of said oil based on said lipophilic powder”. The use of the word “holds” seems to imply that only the oil held in the pores is used in the calculation, but if that is compared to the weight of the particles with the oil, then the value could never exceed 100% as the mass of oil in the porous particles can never equal or exceed the mass of porous particles and the oil contained therein. However, as defined in claim 1, the porous powder must comprise oil in at least a part of the pores so it is not clear if the “lipophilic porous powder” if claim 3 would only include the porous particles themselves and not the oil contained therein. Or is the calculation based on the mass of porous particles before contact with any oil and the mass of oil held in the particles after such contact? The compositions can also in theory absorb oil once applied to the skin, and must the amount of oil be at least 100% before application of the skin? Depending on the interpretation of this limitation and the “(% by mass of oil relative to the mass of the powder)/(maximum % by mass of oil relative to the mass of powder) being less than or equal to 1” limitation in claim 1, this might lead to claim 3 failing to further limit 3, but with the lack of clear definition of these two quantities, it cannot be determined at this time if claim 3 further limits claim 1, from which claim 3 depends. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP H02-19310 (JP’310; all citations from complete machine translation that accompanies this action).
JP’310 discloses a liquid cosmetic composition with aqueous and oil phases (p 1, ¶ [0001]) with a mixture of hydrophobic powder and oil agent that is crosslinked dispersed in an aqueous phase containing an acrylate polymer (p 2). The drawbacks of conventional liquid cosmetics comprising an oil and aqueous phase such as skin irritation from surfactants and requiring shaking each time the product is used (p 1). The acrylate polymer in the aqueous phase results in the phase having a viscosity of 6,000 – 100,000 to provide sufficient stability to the oil phase while not being so high to impart a poor feel to the composition (p 4). This reads on the dispersing agents of the instant claims. Examples of hydrophobic powders include methylmethacrylate powder (p 2). Preferable results are obtained when the hydrophobic powder is a porous powder (p 4). Exemplary oils listed on p 3 include squalene, safflower and sunflower oil. Squalene has a viscosity of about 31 mPa·s (table 1 of Lal et al., JACS, 2000) and safflower and sunflowers oils have viscosities of about 44.5 and 48.8 mPa·s at 26°C (table 2 of Diamante et al., J Food Processing, 2014), respectively. Preferred mixing ratios of the hydrophobic powder and the oil are in the range of 1:1 to 1:10 (top of p 4). White/body/coloring pigments and other additives such as surfactants (that also reads on the dispersing agent of the instant claims), moisturizers, preservatives and perfumes can also be added (p 4). Exemplary forms include lotions, beauty essences or base cosmetic compositions (p 4). To prepare the compositions, in one example ingredients (1) – (3) (carboxyvinyl polymer, methyl cellulose and carrageenan) are dissolved in ingredient (4), water, which reads on the step of adding a dispersing agent to an aqueous medium (¶ bridging p 5 and 6). Ingredients (5) – (7) (“squaran”, methylcyclopenta Lisiloxaner and siliconized spherical porous silica) are mixed and then dispersed in the aqueous polymer containing solution (¶ bridging p 5 and 6), which reads on dispersing a lipophilic porous powder and addition of an oil component (e.g., squalane) to the aqueous medium as required by the instant claims. “Squaran” is actually squalane based on the individual translation of the “スクワラン” in the original Japanese language text at the bottom of p 6 on the last page of the machine translation accompanying this action.
The amounts of oil and hydrophobic powder in the prepared formulations were not translated. Application of the prepared cosmetic is also not disclosed.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition comprising oil, porous hydrophobic particles, water and an agent such as acrylate to aid in dispersing the oil phase using the disclosed preparation process and vary the amount of oil and hydrophobic (lipophilic) powder present in the composition. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the ranges for the amounts touches and ranges that overlap or otherwise are so close are prima facie obvious (see MPEP 2144.05). Relative amounts of the oil and porous powder are disclosed by JP’310 that appear to at least touch the parameter recited at the end of claim 1. Among the explicitly disclosed ingredients are methylmethacrylate particles that can be crosslinked and oils such as safflower oil and it would have been obvious to optimize the amount of such ingredients present. As the compositions are liquid and the exemplary forms, the person of ordinary skill in the art would routinely optimize the viscosity of the final composition. Applicants have not presented evidence of the criticality of the claimed amounts. The disclosed product is a cosmetic and advantages over formulations that are applied to the skin are discussed so it also would have been obvious to apply the prepared cosmetic to the skin, although instant claim 6 does not specify to what the composition is applied.
The presence of oil in the pores of porous hydrophobic particles is not explicitly disclosed but given the hydrophobic and porous nature of the particles, at least a portion of the oil in the composition would be contained within the pores. As to the amount of oil present, a composition having the ingredients required by the instant claims is rendered obvious by the disclosure of the applied prior art. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 as to the parameters of claims 3 and 4.

Claim(s) 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP H02-19310 as applied to claims 1 – 3, 5 and 6 above, and further in view of Brissette et al. (WO 2013/169506).
JP’310 is discussed above.
The presence of a particulate wax in the composition is not disclosed.
Brissette et al. discloses a silsesquioxane resin wax, at least one solid particulate and one or more additional waxes (whole document, e.g., abstract). Such compositions read on the particulate wax of claim 5. This composition has a unique soft focus effect which diffuses the appearance of skim blemishes, allows the natural skin to be seen at the same time while also moisturizing and providing a silky, velvety feel to the skin (¶ [0005]). The solid mixture of these ingredients can be dispersed in a liquid carrier or made into an emulsion and the dispersion or emulsion coated onto a surface, in this case a glass slide to study the light effects of the composition (¶ [0066]). A cosmetic or skin care formulation which provides soft focus effect will, upon application to the skin, result in the natural skin being seen and the undesirable features such as wrinkles, pores, pigment spots, etc. being de-focused and not seen with sharp resolution
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a particulate wax compositions as in Brissette et al. into the composition of JP’310 and apply the resultant composition to the skin. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the compositions of Brissette et al. can be applied to the skin to provide a soft focus effects and a dispersion or emulsion of thee solid wax particulate mixture can be used for application to the skin and upon addition the composition of JP’310 would add the additional effect of soft focus effect to the skin when those compositions are applied to the skin.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618